
	

113 HR 2909 IH: The United States Call Center Worker and Consumer Protection Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2909
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Bishop of New
			 York (for himself, Mr.
			 McKinley, Mr. Michaud,
			 Mr. Grimm,
			 Mr. Gene Green of Texas, and
			 Mr. Gibson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Armed Services,
			 Oversight and Government
			 Reform, and Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the Secretary of Labor to maintain a publicly
		  available list of all employers that relocate a call center overseas, to make
		  such companies ineligible for Federal grants or guaranteed loans, and to
		  require disclosure of the physical location of business agents engaging in
		  customer service communications, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The United States Call Center Worker
			 and Consumer Protection Act of 2013.
		2.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means a Federal or State executive agency or a
			 military department.
			(2)Business
			 entityThe term business entity means any
			 organization, corporation, trust, partnership, sole proprietorship,
			 unincorporated association, or venture established to make a profit, in whole
			 or in part, by purposefully availing itself of the privilege of conducting
			 commerce in the United States.
			(3)Call
			 centerThe term call
			 center means a facility or other operation whereby employees receive
			 incoming telephone calls, emails, or other electronic communication for the
			 purpose of providing customer assistance or other service.
			(4)ConsumerThe
			 term consumer means any individual within the territorial
			 jurisdiction of the United States who purchases, transacts, or contracts for
			 the purchase or transaction of any goods, merchandise, or services, not for
			 resale in the ordinary course of the individual's trade or business, but for
			 the individual's use or that of a member of the individual’s household.
			(5)Customer service
			 communicationThe term customer service
			 communication means any telecommunication or wire communication between
			 a consumer and a business entity in furtherance of commerce.
			(6)EmployerThe term employer means any
			 business enterprise that employs in a call center—
				(A)50 or more
			 employees, excluding part-time employees; or
				(B)50 or more
			 employees who in the aggregate work at least 1,500 hours per week (exclusive of
			 hours of overtime).
				(7)Part-time
			 employeeThe term part-time employee means an
			 employee who is employed for an average of fewer than 20 hours per week or who
			 has been employed for fewer than 6 of the 12 months preceding the date on which
			 notice is required.
			(8)Relocating and
			 relocationThe terms
			 relocating and relocation refer to the closure of a
			 call center, or the cessation of operations of a call center, or 1 or more
			 facilities or operating units within a call center comprising at least 30
			 percent of the call center’s, or operating unit’s, total volume when measured
			 against the previous 12-month average call volume of operations or
			 substantially similar operations to a location outside of the United
			 States.
			(9)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(10)TelecommunicationThe
			 term telecommunication means the transmission, between or among
			 points specified by the communicator, of information of the communicator's
			 choosing, without change in the form or content of the information as sent and
			 received.
			(11)Wire
			 communication and communication by wireThe term wire
			 communication or communication by wire means the
			 transmission of writing, signs, signals, pictures, and sounds of all kinds by
			 aid of wire, cable, or other like connection between the points of origin and
			 reception of such transmission, including all instrumentalities, facilities,
			 apparatus, and services (among other things, the receipt, forwarding, and
			 delivery of communications) incidental to such transmission.
			3.List of call
			 centers relocating overseas and ineligibility for grants or guaranteed
			 loans
			(a)List
				(1)Notice
			 requirement
					(A)In
			 generalNot fewer than 120 days before relocating a call center
			 to a location outside of the United States, an employer shall notify the
			 Secretary of such relocation.
					(B)PenaltyA
			 person who violates subparagraph (A) shall be subject to a civil penalty not to
			 exceed $10,000 for each day of violation.
					(2)Establishment
			 and maintenance of list
					(A)In
			 generalThe Secretary shall establish, maintain, and make
			 available to the public a list of all employers who relocate a call center as
			 described in paragraph (1)(A).
					(B)TermEach
			 employer included in the list required by subparagraph (A) shall remain on the
			 list for a period not to exceed 3 years after each instance of relocating a
			 call center.
					(C)RemovalThe
			 Secretary may remove an employer from the list required by subparagraph (A) if
			 the Secretary determines that the employer has relocated a call center from a
			 location outside of the United States to a location in the United
			 States.
					(b)Ineligibility
			 for grants or guaranteed loans
				(1)IneligibilityExcept as provided in subsection (b) and
			 notwithstanding any other provision of law, an employer who appears on the list
			 required by subsection (a)(2)(A) shall be ineligible for any direct or indirect
			 Federal grants or Federal guaranteed loans for 5 years after the date such
			 employer was added to the list.
				(2)ExceptionsThe
			 Secretary, in consultation with the appropriate agency providing a loan or
			 grant, may waive the eligibility restriction provided under subsection (a) if
			 the employer applying for such loan or grant demonstrates that a lack of such
			 loan or grant would—
					(A)threaten national
			 security;
					(B)result in
			 substantial job loss in the United States; or
					(C)harm the
			 environment.
					(c)Preference in
			 Federal contracting for not relocating a call center overseasThe
			 head of an agency, when awarding a civilian or defense-related contract, shall
			 give preference to a United States employer that does not appear on the list
			 required by subsection (a)(2)(A).
			(d)Effective
			 dateThis section shall take effect on the date that is 1 year
			 after the date of the enactment of this Act.
			4.Rule of
			 construction related to Federal benefits for workersNo provision of section 3 shall be construed
			 to permit withholding or denial of payments, compensation, or benefits under
			 any provision of Federal law (including Federal unemployment compensation,
			 disability payments, or worker retraining or readjustment funds) to workers
			 employed by employers that relocate operations outside the United
			 States.
		5.Required
			 disclosure by business entities engaged in customer service communications of
			 physical location
			(a)In
			 generalExcept as provided in subsection (b), a business entity
			 that either initiates or receives a customer service communication shall
			 require that each of its employees or agents participating in the communication
			 disclose their physical location at the beginning of each customer service
			 communication so initiated or received.
			(b)Exceptions
				(1)Business
			 entities located in the United StatesThe requirements of
			 subsection (a) shall not apply to a customer service communication involving a
			 business entity if all of the employees or agents of the business entity
			 participating in such communication are physically located in the United
			 States.
				(2)Communication
			 initiated by consumer knowingly to foreign entity or addressThe
			 requirements of subsection (a) shall not apply to an employee or agent of a
			 business entity participating in a customer service communication with a
			 consumer if—
					(A)the customer
			 service communication was initiated by the consumer;
					(B)the employee or
			 agent is physically located outside the United States; and
					(C)the consumer knows
			 or reasonably should know that the employee or agent is physically located
			 outside the United States.
					(3)Emergency
			 servicesThe requirements of subsection (a) shall not apply to a
			 customer service communication relating to the provision of emergency services
			 (as defined by the Federal Trade Commission).
				(4)Business
			 entities and customer service communications excluded by Federal Trade
			 CommissionThe Federal Trade Commission may exclude certain
			 classes or types of business entities or customer service communications from
			 the requirements of subsection (a) if the Commission finds exceptionally
			 compelling circumstances that justify such exclusion.
				(c)Transfer to
			 U.S.-Based customer service centerA business entity that is
			 subject to the requirements of subsection (a) shall, at the request of a
			 customer, transfer the customer to a customer service agent who is physically
			 located in the United States.
			(d)Certification
			 requirementEach year, each business entity that participates in
			 a customer service communication shall certify to the Federal Trade Commission
			 that it has complied or failed to comply with the requirements of subsections
			 (a) and (c).
			(e)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Federal Trade Commission shall promulgate such
			 regulations as may be necessary to carry out the provisions of this
			 section.
			(f)Effective
			 dateThe requirements of subsection (a) shall apply with respect
			 to customer service communications occurring on or after the date that is 1
			 year after the date of the enactment of this Act.
			6.Enforcement
			(a)In
			 generalAny failure to comply
			 with the provisions of section 5 shall be treated as a violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
			(b)Powers of
			 Federal Trade Commission
				(1)In
			 generalThe Federal Trade
			 Commission shall prevent any person from violating section 5 and any regulation
			 promulgated thereunder, in the same manner, by the same means, and with the
			 same jurisdiction, powers, and duties as though all applicable terms and
			 provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.
				(2)PenaltiesAny person who violates regulations
			 promulgated under section 5 shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission Act in
			 the same manner, by the same means, and with the same jurisdiction, power, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made part of this Act.
				(c)Authority
			 preservedNothing in this
			 section or section 5 shall be construed to limit the authority of the Federal
			 Trade Commission under any other provision of law.
			
